942 So.2d 921 (2006)
David TSCHIDA, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-3291.
District Court of Appeal of Florida, Second District.
October 27, 2006.
Rehearing Denied November 30, 2006.
PER CURIAM.
Affirmed. See Burrows v. State, 890 So.2d 286 (Fla. 2d DCA 2004), review denied, 914 So.2d 952 (Fla.2005); Caraballo v. State, 805 So.2d 882 (Fla. 2d DCA 2001). Contrary to the holding of this court in Burrows, the First District in Isaac v. State, 911 So.2d 813 (Fla. 1st DCA 2005), on collateral review applied the United States Supreme Court decision in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), retroactively to a sentence that became final before the issuance of the Blakely opinion. As this court did in Hughes v. State, 933 So.2d *922 1285 (Fla. 2d DCA 2006), we certify direct conflict with Isaac.
Affirmed; conflict certified.
WHATLEY, CASANUEVA, and SILBERMAN, JJ., concur.